CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Registered Notes due 2044 PROSPECTUS Dated November 21, 2011 PROSPECTUS SUPPLEMENT Dated November 21, 2011 Pricing Supplement No. 1,563 to Registration Statement No. 333-178081 Dated August 14, 2014 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES H Fixed Rate Senior Registered Notes Due 2044 We, Morgan Stanley, may redeem the Global Medium-Term Notes, Series H, Fixed Rate Senior Registered Notes Due 2044 (the “notes”), in whole but not in part, on each August 21 on or after August 21, 2015, at a redemption price equal to 100% of the principal amount to be redeemed plus accrued and unpaid interest thereon to the redemption date, in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Notice of Redemption,” as supplemented by the provisions below under the heading “Optional Redemption.”We may also redeem the notes prior to the maturity thereof under the circumstances described under “Description of Notes—Tax Redemption” in the accompanying prospectus supplement. Application will be made to the GreTai Securities Market (the “GreTai”) for the listing of, and permission to deal in, the notes by way of debt issues to professional institutional investors as defined under Paragraph 2, Article 19-7 of the Regulations Governing Securities Firms of the Republic of China (“ROC”) only and such permission is expected to become effective on or about August21, 2014. The GreTai is not responsible for the content of this pricing supplement, the accompanying prospectus supplement or the accompanying prospectus and no representation is made by the GreTai to the accuracy or completeness of this pricing supplement, the accompanying prospectus supplement or the accompanying prospectus. The GreTai expressly disclaims any and all liability for any losses arising from, or as a result of the reliance on, all or part of the contents of this pricing supplement, the accompanying prospectus supplement or the accompanying prospectus.Admission to the listing and trading of the notes on the GreTai shall not be taken as an indication of the merits of us or the notes. No assurance can be given that such applications will be granted. The notes have not been, and shall not be, offered or sold, directly or indirectly, in the ROC, to investors other than “professional institutional investors” as defined under Paragraph 2, Article 19-7 of the Regulations Governing Securities Firms of the ROC, which currently include: overseas or domestic banks, insurance companies, bills finance companies, securities firms, fund management companies, government investment institutions, government funds, pension funds, mutual funds, unit trusts, securities investment trust enterprises, securities investment consulting enterprises, trust enterprises, futures commission merchants, futures service enterprises, and other institutions approved by the Financial Supervisory Commission of the ROC. The notes shall only be re-sold to the professional institutional investors defined under Paragraph 2, Article 19-7 of the Regulations Governing Securities Firms of the ROC. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. We describe how interest on the notes is calculated, accrued and paid, including where a scheduled interest payment date is not a business day (the following unadjusted business day convention), under “Description of Debt Securities—Fixed Rate Debt Securities” in the accompanying prospectus. Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. Investing in the notes involves risks.See “Risk Factors” beginning on page PS-2. The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Issue Price (Price to Public) Managers’ Discounts and Commissions Net Proceeds to Morgan Stanley (1) Per note Total (1) The net proceeds to Morgan Stanley reflect the price to public set forth above as reduced by (a) the managers’ discounts and commissions set forth above and (b) an aggregate fee of $7,165,000 that Morgan Stanley will pay to Morgan Stanley & Co. LLC (“MS&Co.”) and Mitsubishi UFJ Securities (USA), Inc. (“Mitsubishi”) in connection with structuring services that they provided in connection with the notes. MS&Co. and Mitsubishi will not underwrite or sell any notes offered hereby. CTBC Bank Co., Ltd.
